                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LAWRENCE WERTS, SR.,                              §
             Plaintiff,                           §
                                                  §
v.                                                §            Civil Case 3:19-CV-2279-D
                                                  §
MEGAN J. BRENNAN, et al.,                         §
               Defendants.                        §


                                              ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Plaintiff filed objections, and the undersigned district judge has made a de novo review

of those portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

       It is therefore ordered that this action is dismissed without prejudice for want of jurisdiction.

See Fed. R. Civ. P. 12(h)(3).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this finding, the court

adopts and incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the court finds that any appeal of this action would present no legal point of arguable merit

and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event

of an appeal, plaintiff may challenge this certification by filing a separate motion to proceed in

forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.

See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).
SO ORDERED.

November 27, 2019.



                     _________________________________
                     SIDNEY A. FITZWATER
                     SENIOR JUDGE
